Citation Nr: 0914626	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  03-25 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974, 
and from November 1990 to April 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the Seattle, 
Washington Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for residuals of a low back 
injury.  The Veteran testified at a Board hearing at the RO 
in June 2005.  Because an accurate transcript of that hearing 
could not be prepared, the Board remanded the case in July 
2007 to afford the Veteran an additional Board hearing.  The 
Veteran then testified from the RO at a videoconference 
hearing before the undersigned Veterans Law Judge in November 
2007.  In December 2007, the Board remanded the case for the 
development of additional evidence.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and may proceed with review.  Stegall v. West, 11 
Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran sustained a back injury when a large 
assailant knocked her down into a metal bed frame and a hard 
floor in an assault during a period of ACDUTRA in 1978.

2.  Since the 1978 assault, the Veteran has continued to have 
low back pain.

3.  Currently diagnosed lumbar strain and degenerative joint 
disease of the lumbar spine are residual to injury sustained 
in the 1978 assault.


CONCLUSION OF LAW

Current low back disabilities, including lumbar strain and 
degenerative joint disease of the lumbar spine, were incurred 
through injury during a period of ACDUTRA in 1978.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Residuals of Low Back Injury

The Veteran reports that she sustained a back injury when she 
was assaulted by another servicemember during active duty for 
training (ACDUTRA) in Germany in 1978.  She states that she 
has had back problems since that injury, and she is seeking 
service connection for back disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service, including active duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Disability resulting from disease 
or injury incurred in or aggravated during a period of 
ACDUTRA can also be found to be service connected.  
38 U.S.C.A. § 101(24).  Service connection may be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The Veteran reports that she did not experience any problems 
with her back before she was attacked in 1978.  The medical 
records from her active service in 1970 to 1974 do not show 
any complaints or problems involving her back.

The Veteran served in the Army Reserve in 1977 and 1978.  She 
reports that in 1978 she had a two week period of ACDUTRA in 
Wildflecken, Germany.  She reports that, one night during 
that assignment, she answered a knock on the door in her 
barracks, and a serviceman who was very large and was drunk 
fell or lunged on top of her and knocked her down.  She 
states that she fell with the man on top of her, striking a 
metal bed frame, and then landing on the hard floor.  She 
indicates that the man struggled with her and tried to remove 
her clothing.  She reports that other servicemembers in the 
barracks came to her aid and pulled the man off of her.  
She relates that military police took the man away from the 
barracks, and that she was taken to the base clinic.

The Veteran reports that she sustained bruising on her back, 
chest, and pelvic area from the attack and fall.  She states 
that at the base clinic she was examined and x-rays were 
taken.  She indicates that a physician stated that her 
injuries might heal slowly and incompletely.  She relates 
that she and other witnesses of the attack provided 
statements, but that the base commander confiscated or 
destroyed the statements in her presence, asserting that he 
would not allow an incident involving a reservist to add to 
existing problems at the base.  She states that she had low 
back pain following the attack, and that she has continued to 
have pain and weakness in her low back since then.

The condition of the Veteran's spine was marked as normal on 
the report of a June 1977 examination for enlistment into 
reserve service.  The Veteran did not report any back 
problems on a June 1977 medical history.  A record of 
outpatient treatment of the Veteran in June 1978 at the Army 
clinic at Wildflecken reflects that she was seen for pain in 
both feet and for anxiety.  Treating practitioners prescribed 
a heating pad, pain medication, and medication for anxiety.  
The Veteran's claims file does not contain any other medical 
records from the Veteran's reserve service in 1977 and 1978.

The Veteran reports that the 1978 assault was extremely 
distressing.  In 1999, she filed a claim for service 
connection for post-traumatic stress disorder (PTSD), and the 
1978 assault was one of traumatic events during service that 
she reported.  While no service record of the assault was 
found, family members and other persons who know the Veteran 
submitted statements relating that the Veteran told them 
about the 1978 assault.  The RO granted service connection 
for PTSD.

The Veteran states that soon after the 1978 assault, during 
private medical treatment, she reported having low back pain.  
She indicates that thoughts of the assault were upsetting, 
and that she was reluctant to discuss the history of her low 
back pain.  She states that for many years she reported low 
back pain and weakness during the course of treatment for 
other conditions, but did not directly seek treatment for her 
low back problems.

The Veteran states that her low back pain and weakness have 
continued since the 1978 assault, and have worsened over the 
years.  She has other musculoskeletal disabilities for which 
service connection has been established, including disorders 
of the ribs and sternum (costochondritis), left wrist, left 
middle finger, left and right knees, left ankle, and right 
foot.

The Veteran submitted private medical records that she 
obtained.  An August 1981 record from a private hospital 
emergency room shows that the Veteran was seen for low back 
pain, noted while pulling boxes at work.  The treating 
physician noted tenderness to palpation over the lower left 
lumbar muscles, with a negative straight leg raising test.  
The physician provided a diagnosis of low back strain, and 
prescribed medications.

The claims file contains records of VA outpatient treatment 
of the Veteran in the late 1990s.  In January and February 
1999, the Veteran reported a grinding sensation and pain in 
the lower thoracic and upper lumbar areas of her spine.  
She related having had a horseback riding accident in October 
1998.  In 1999, a bone density study showed osteopenia in the 
lumbar spine.  Thoracic spine x-rays showed osteopenia, and 
"a mild depression of the superior endplate of the 11th or 
10th vertebral body, consistent with prior compression 
fracture."  There was mild degenerative disc disease at 
multiple levels.

In a November 2002 statement, the Veteran reported a history 
of back problems over the years since the 1978 assault.  She 
contended that the spine compression fracture found on VA x-
rays in 1999 was incurred in the 1978 assault.  She described 
the 1998 horseback riding incident as an onset of back pain 
when she was jolted against the saddle while getting onto a 
horse.  She noted that the 1999 x-rays showed an old 
compression fracture.

In statements submitted in 2003, two of the Veteran's sisters 
reported that the Veteran had sustained a back injury in the 
1978 assault.  Both sisters stated that the Veteran continued 
to have back pain.  In a 2005 statement, the Veteran's father 
recalled that after the Veteran's 1978 reserve service in 
Germany, he noticed that she had problems picking up her 
young children, and that she appeared to be in pain.  The 
Veteran's father stated that he asked the Veteran about it, 
and she told him that she had sustained some injuries in 
Germany, and had undergone x-rays, but she declined to 
explain how the injuries had occurred.  The Veteran's father 
noted that the Veteran later had VA treatment for back pain 
following a horseback riding accident.  He indicated that the 
Veteran had experienced ongoing low back pain since the 
injuries in Germany, before and after the horseback riding 
incident.

In June 2005, the Veteran had a Travel Board hearing at the 
RO before a Veterans Law Judge.  The recording made at the 
hearing was inaudible in some places, so the hearing 
transcript was incomplete.  As a result, the Board provided 
the Veteran another hearing, which took place in 2007.  In 
the testimony that is contained in the transcript of the 2005 
hearing, the Veteran reported having had no back pain or 
problems before the 1978 assault.  She stated that the 1978 
assault caused bruising in the pelvic area, chest, back, 
hips, and thighs  She recalled that the doctor who examined 
her after the assault told her that her injuries might be 
slow to resolve and might have chronic residuals.  She 
indicated that after the 1978 ACDUTRA she had ongoing 
problems with her back, including difficulty picking up her 
young children.  She stated that the back pain continued over 
time, and worsened.  She reported that the back problems were 
present over many years and preceded the more recent 
horseback riding accident.  She noted that x-rays taken after 
the horseback riding accident showed a prior compression 
injury.

In November 2007, K. J., M.D., stated that she had been the 
Veteran's primary care doctor for nine years.  Dr. J. related 
that the Veteran had begun to have back pain after striking a 
metal bed frame and a concrete floor during service in 1978.  
Dr. J. noted that the Veteran had continued to have back pain 
for several years after that incident, and that she had 
intermittent flare-ups of that pain.  Dr. J. stated, "Based 
on the information [the Veteran] gives me, I think that her 
current back condition could be the result of the assault she 
experienced while serving in the military."

In December 2007, G. A. S., M.D., reported that for several 
years he had treated the Veteran in a private arthritis 
clinic for numerous injuries, including back injury.  
He noted the history the Veteran had provided of the 1978 
assault with falls against the metal bed frame and the 
concrete floor.  He related her history of back pain, 
including current daily pain.  Dr. S. stated, "Based on the 
information I have received from her, I believe that her 
current back issues could be the result of assault she 
experienced in the military."

In the November 2007 videoconference hearing, the Veteran 
again described how in the 1978 assault the man pushed her 
down and she hit a metal bed frame and then the cement floor, 
in both cases with the full weight of the man on top of her.  
She indicated that she sustained many bruises from the 
assault.  She reported that since the 1978 assault she had 
experienced ongoing back problems that limit her physical 
activity.  She stated that soon after the 1978 assault, she 
saw a private physician and reported her back pain, but did 
not feel comfortable describing how the injury had occurred.  
She reported that after that she reported her back pain when 
she had treatment for other problems.  She indicated that her 
back problems had continued and worsened over time, and noted 
that she has been found to have degenerative joint disease in 
her spine.  She reported that she had continued to have back 
pain during her period of active service in 1990 and 1991, 
but that she had not sought service treatment for her back.  
She again described having mid back pain after being jolted 
while horseback riding in 1998.  She asserted that she had 
experienced low back pain since 1978, before and since the 
1998 incident.

In the December 2007 remand, the Board requested another 
attempt be made to obtain records of medical records, 
including x-rays, from the Veteran's 1978 ACDUTRA.  The VA 
Appeals Management Center (AMC) made a new attempt to obtain 
such records, but a search of military records failed to 
locate any additional records.  

The Board also requested in the 2007 remand a VA medical 
examination, with a review of the claims file and an opinion 
as to the likelihood that current low back disability was 
related to injury during the 1978 assault.  On VA examination 
in November 2008, the examining physician reported having 
reviewed the Veteran's claims file.  The examiner noted April 
2007 bone scan evidence of degenerative joint disease at the 
L5 vertebra.  On examination, the Veteran had tenderness in 
the paraspinal muscles, limitation of motion of the 
thoracolumbar spine, and pain on motion.  The examiner 
provided an impression of lumbosacral strain superimposed on 
degenerative disc disease of the lumbar spine.  The examiner 
stated that because there were no medical records documenting 
the 1978 assault, she could not state that the current low 
back disability is related to the 1978 injury without 
resorting to speculation.

The Veteran has current low back disability.  Her accounts of 
the 1978 assault are consistent and credible.  The RO 
reviewed all of the evidence and essentially accepted that 
the assault occurred and formed part of the basis for the 
Veteran's service-connected PTSD.  The Veteran's family 
members have corroborated her reports that she had low back 
pain after the 1978 assault and ongoing back symptoms long 
before the horseback riding incident in 1998.  A private 
treatment note shows low back strain in 1981, albeit 
following physical work.  A VA examination was conducted to 
obtain an opinion as to the likely etiology of the Veteran's 
back condition.  The clinician examined the Veteran and 
stated that an etiology opinion could not be provided from 
the available evidence without resort to speculation.  That 
statement is itself a medical opinion because it was rendered 
in the examiner's capacity as a physician addressing a 
medical question.  That a nonspeculative nexus opinion is not 
feasible merely makes the statement non probative as to a 
negative or affirmative answer and hence "non evidence" on 
that question.  Overall, the evidence reasonably supports a 
finding of low back problems continuing after a 1978 assault 
during ACDUTRA, and thus service connection for current low 
back disability.

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   


ORDER

Entitlement to service connection for low back disability 
residual to low back injury is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


